Citation Nr: 1642245	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee patellofemoral syndrome. 

2.  Entitlement to an initial compensable evaluation for service-connected left gamekeeper's thumb. 

3.  Entitlement to an initial compensable evaluation for service-connected allergies. 

4.  Entitlement to a compensable evaluation for service-connected onychomycosis of the great toes.

5.  Entitlement to a compensable evaluation for a service-connected anterior chest wall cyst.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 RO decision. 

In his March 2011 and April 2011 substantive appeals, the Veteran requested a Travel Board hearing.  Subsequently, a December 2012 letter from the Veteran indicated that he wished to withdraw his request for a Board hearing.  The Board thus deems the Board hearing request withdrawn.  See 38 C.F.R. § 20.704(e).

In September 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.

The issues of entitlement to higher ratings for a right knee disability and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left thumb disability is manifested by painful motion and objective evidence of a tiny chip fracture in the left thumb and degenerative joint disease (shown in November 2014), as well as tenderness and swelling of the left MCP joint; left thumb motion was not limited to a gap of at least one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; ankylosis is not shown.

2.  Throughout the rating period on appeal, the Veteran's onychomycosis of the great toes covers less than 1 percent of the total and 0 percent of the exposed body, the Veteran does not use systemic therapy such as corticosteroids or other immunosuppressive drugs, and there is no evidence of any use of corticosteroid medication of any type.

3.  Throughout the rating period on appeal, the Veteran's anterior chest wall cyst
is manifested by a slightly raised, slightly nodular lesion over the left chest wall that is no more than 3 by 3 cm, with minimal hyperpigmentation, minimal tenderness to palpation, and does not result in limitation of function.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a 10 percent disability rating, but not higher, for the left thumb disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2015).

2.  Throughout the rating period on appeal, the criteria for a disability rating in excess of 0 percent for onychomycosis of the great toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2015).

3.  Throughout the rating period on appeal, the criteria for a higher 10 percent schedular rating, but no higher, for an anterior chest wall cyst have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7804, 7819 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA's duty to notify was satisfied by a letter in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his left thumb disability, his onychomycosis, and his anterior chest wall cyst.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current ratings may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examinations for these conditions were conducted in November and December 2014.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected disabilities to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his left thumb disability, his onychomycosis, and his anterior chest wall cyst.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  

The Board further finds that the RO has substantially complied with its September 2014 remand orders.  In this regard, the Board directed that VA examinations should be conducted, and this was done.  Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Here, however, with regard to the Veteran's appeal for an increased rating for onychomycosis of the great toes, there is no evidence of record that the Veteran uses corticosteroid medication of any type for this condition, and thus this claim will not be affected by the resolution of VA's appeal in Johnson.  The Board will therefore adjudicate this claim.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2015).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

The Veteran's lay statements are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Left Thumb Disability

The Veteran contends that his service-connected left thumb disability, characterized as left gamekeeper's thumb, is more disabling than currently evaluated.

Throughout the rating period on appeal, the RO has rated the service-connected left thumb disability as noncompensable under Diagnostic Code 5228.

Diagnostic Code 5228 applies to limitation of motion of the thumb and 
assigns a 0 percent rating for a gap of less than one inch (2.5cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.
A 10 percent rating is warranted for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5228.

In a January 2010 statement, the Veteran reported that he had stiffness in his finger joints, and his left thumb was constantly sore and swollen.  

The relevant evidence includes a January 2010 report of an initial evaluation of the hands by a private physician, J.D., D.O.  The Veteran complained of bilateral hand pain.  He reported that he had intermittent swelling since a left thumb injury in 1996.  On examination of the left hand, Dr. D. noted gamekeeper's thumb changes.  Range of motion was within normal limits, and there was left grip weakness.  There was visible ulnar drift of the left hand.  The diagnostic impression was left gamekeeper's thumb and rheumatoid arthritis.  Dr. D. opined that the collateral ligament should probably have been reconstructed in the past, but that a surgery of this type was very risky, and he was not a good surgical candidate.  He also had changes in the knuckle and in the morphology of the fingers about the left wrist and hand suggestive of rheumatoid arthropathy.

On April 2010 VA examination of the left hand, there was no gap between the Veteran's left thumb pad and fingers with the thumb attempting to oppose the fingers, consistent with the currently-assigned noncompensable rating.  The Veteran could oppose all fingers to the thumb without difficulty.  The examiner noted that the left thumb base had tenderness along the metacarpophalangeal (MCP) joint, and there was mild swelling of the MCP joint on the left hand.  Distal sensation was intact, and range of motion of all fingers was full and without pain.  Grip strength was 4.5/5, and pincer grip was 5/5.  There was increased laxity to the ulnar collateral ligament versus the right ulnar collateral ligament.  He did not exhibit any functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He did complain of some slight soreness with repetitive motion testing.  The examiner noted that the Veteran's service treatment records showed that he suffered a hyperextension injury to the left thumb in service.  The Veteran currently complained of bilateral hand pain and stiffness, and pain at the base of the left thumb.  An X-ray study of the hands showed no dislocations.  The joint spaces were maintained, there were no bony erosions or periosteal reactions, and the bony densities were within normal limits.  There was a tiny left first proximal phalangeal base chip fracture, probably chronic.  The pertinent diagnoses were left hand chronic gamekeeper's thumb, and bilateral hand inflammatory arthropathy.

A May 2010 lay statement from A.B. indicated that she was familiar with the Veteran's disabilities, and that he had a sore left thumb.

On VA examination in November 2014, the Veteran reported that his right hand was his dominant hand.  When asked about flare-ups with regard to the left thumb disability, the Veteran reported occasional aches.  On examination, there was evidence of painful motion, but there was no gap between the thumb pad and the fingers, including after repetitive-use testing with 3 repetitions.  There was no ankylosis of the thumb.  The examiner indicated that the Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs, and did not have additional limitation in range of motion of any of the fingers or thumbs following repetitive-use testing.  The examiner stated that the Veteran did not have tenderness or pain to palpation for joints or soft tissue of either hand, including the thumb and fingers.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the left thumb disability.  Grip strength of the left hand was 5/5 (full).  The examiner opined that the Veteran did not have functional impairment of the left thumb such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  He indicated that imaging studies again showed a well-corticated ossific fragment at the radial base of the proximal phalanx of the thumb suggesting an old injury.  There was no acute displaced fracture.  There was mild degenerative joint disease of the thumb carpal metacarpal (CMC) and MCP joints.  Flare-ups were not present at the time of examination.  The examiner stated that in absence of the Veteran's flare-up at examination, it would be mere speculation to express in terms of the degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination.  The diagnosis was left gamekeeper's thumb. 

With regard to the objective findings of visible ulnar drift of the left hand (see January 2010 private medical record by Dr. D.) and increased laxity of the ulnar collateral ligament (see April 2010 VA examination), the Board notes that these findings are not shown to be manifestations of the service-connected left thumb disability.  The Board notes that service connection has not been established for any other hand or finger disability.

Although compensable limitation of motion of the left thumb is not shown, after resolving doubt in favor of the Veteran, the Board finds that a higher initial 10 percent disability rating is warranted throughout the rating period on appeal, based on objective evidence of a tiny chip fracture in the left thumb (shown in 2010 and 2014) and degenerative joint disease (shown in November 2014), as well as tenderness and swelling of the left MCP joint, and evidence of painful motion on examination.  DeLuca, supra; Burton, supra; 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010.

However, the Board finds that at no time since the effective date of service connection is a disability rating in excess of 10 percent warranted.  As noted above, the evidence of record, including the April 2010 and November 2014 VA examination reports, consistently shows that the Veteran does not have a gap of more than 2 inches (5.1 cm) between the left thumb pad and the fingers with the thumb attempting to oppose the fingers, but rather no gap or a gap of zero centimeters.  Similarly, while the April 2010 VA examination report shows that grip strength was 4.5/5 (notably, with involvement of other nonservice-connected fingers), the pincer grip (involving the thumb and index finger) was 5/5, and on examination in November 2014, grip strength was full.  The weight of the evidence does not show the presence of a gap of more than 2 inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers, even considering functional complaints.  The criteria for a rating higher than 10 percent for this disability are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5228. 

Thus, even considering functional complaints, there is no competent and credible evidence of a gap of at least 2 inches between the Veteran's left thumb pad and opposing fingers.  Thus, he simply does not meet the criteria for a higher 20 percent rating under Diagnostic Code 5228 at any time during the rating period on appeal.

Similarly, a disability rating in excess of 10 percent is not warranted any other applicable diagnostic code.  The Veteran does not have ankylosis of the left thumb, as noted by movement shown during the VA and private examinations.  As such, a rating in excess of 10 percent under Diagnostic Code 5224 for ankylosis is not warranted.

Nor is a higher 20 percent rating warranted under Diagnostic 5003 for arthritis primarily because Diagnostic Code 5003 requires X-ray evidence of arthritis in two minor joint groups in order for a 20 percent rating to be assigned, and the thumb constitutes only one minor joint group.  See 38 C.F.R. § 4.45. Additionally, the Veteran has been assigned a compensable rating based on limitation of motion.  Therefore, even with demonstrated arthritis, a higher disability rating cannot be assigned under Diagnostic Code 5003.

In sum, the Board finds that the Veteran's left thumb disability most closely approximates the criteria for a 10 percent rating under Diagnostic Code 5228.  See 38 C.F.R. §§ 4.3, 4.7.  The preponderance of the evidence is against the assignment of a higher rating at any point during the period on appeal.

Extraschedular Evaluation

The Board has also considered whether the Veteran's left thumb disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on more severe limitation of motion, and ankylosis.  In this regard, for musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Thus, the Board finds his left thumb disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Onychomycosis of the Great Toes

The Veteran contends that his service-connected onychomycosis of the great toes is more disabling than currently evaluated.  In a January 2010 statement, he said he had aching "at the nerves," and he kept his toe nails trimmed so that it would not hurt to put his shoes on.  In July 2016, his representative contended that a higher rating should be assigned for this disability based on disfigurement.

"Onychomycosis" is defined as a fungal infection of the toenails or fingernails, and is also called dermatophytic onychomycosis, tinea unguium, and ringworm of the nail.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 1322).

Throughout the rating period on appeal, the RO has rated this disability as noncompensable under Diagnostic Code 7813.

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris). 

Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 provides that a 0 percent rating is warranted for dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

On VA examination in January 2010, the examiner diagnosed onychomycosis of the great toes.  The Veteran indicated that the condition was constant, and his toenails needed regular trimming, and said he was not receiving any treatment for this condition.  The Veteran reported that he had fever and nerve pain and soreness related to his skin condition.  On physical examination, there was dermatophytosis of the toenails, affecting 0 percent of the exposed area, and 1 percent of the entire body.  There was no scarring, acne, scarring alopecia, alopecia areata or hyperhidrosis.  The examiner opined that the effect of the condition on the Veteran's usual occupation and daily activities was mild.

On VA examination in November 2014, the examiner diagnosed fungus of the toenails.  The Veteran stated that he used over-the-counter (OTC) medications for this condition.  The examiner indicated that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  He had no other treatments or procedures for this condition, and did not have any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis during this period.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms, and his skin condition did not impact his ability to work.  The examiner indicated that the Veteran had severe fungus of all toenails of both feet, which was less than 1 percent of the total and 0 percent of the exposed body.

The Veteran currently has a 0 percent evaluation for onychomycosis.  He does not qualify for a 10 percent evaluation, the next higher rating available under Diagnostic Code 7806 based on the total area affected, because the record does not show that 5 to 20 percent of the entire body or 5 to 20 percent of exposed areas were affected.  See 38 C.F.R. § 4.118.  At the January 2010 and November 2014 VA examinations, one percent of the total body surface area was affected and there was no indication that any exposed area was affected.  

He also does not qualify for a higher 30 percent evaluation under Diagnostic Code 7806 based on the total area affected, because the record does not show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas were affected.  See 38 C.F.R. § 4.118.  Similarly, even higher ratings are not warranted under this code as the requisite area of the body is not affected.

In regards to an increased evaluation based on use of systemic therapy such as corticosteroids or other immunosuppressive drugs, there is no indication from the record that the Veteran uses systemic therapy of any kind for his onychomycosis of the great toes.  The evidence reflects that he is not being treated for this condition other than OTC products.  There is no evidence that the Veteran uses systemic or topical corticosteroid medication for his service-connected condition.

As the Veteran does not use any systemic therapy for his onychomycosis, to include corticosteroid or immunosuppressive drugs, a higher evaluation based on the use of such is not warranted under Diagnostic Code 7806.  See 38 C.F.R. § 4.118. 

A higher rating is also not warranted under any other potentially applicable Diagnostic Code.  Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck,  is inapplicable, as the service-connected toenail condition does not affect the head, face, or neck, and the rating criteria pertaining to scars are inapplicable as scars are not demonstrated (see Diagnostic Codes 7801, 7802, 7803, 7804, 7805).  38 C.F.R. § 4.118. 

Based upon the record, the Board finds that at no time during the appeal period has the service-connected onychomycosis been more disabling than as currently rated under the present decision of the Board. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell, supra.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his bilateral onychomycosis.  He has reported no time lost from work for this condition, and the examination results indicate that the Veteran does not have systemic symptoms.  His disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, supra.  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the claim for a higher rating for the Veteran's bilateral onychomycosis, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Cyst of the Anterior Chest Wall

The Veteran contends that his service-connected cyst of the anterior chest wall is more disabling than currently evaluated.  In a January 2010 statement, he said that the cyst was still present, and still had the same manifestations:  turning red and intermittent itching and aching.  He said his medical provider had examined it, and saw no need to treat it if it was not cancerous.

In July 2014, his representative contended that a higher 10 percent rating should be assigned for this disability for tenderness demonstrated on examination, under Diagnostic Code 7804, pertaining to scars.  In July 2016, the Veteran's representative contended that a higher rating should be assigned for this disability based on disfigurement.

Throughout the rating period on appeal, the RO has rated this disability as noncompensable under Diagnostic Code 7819.  

Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  38 C.F.R. § 4.118.

Diagnostic Code 7800 is inapplicable here, as the Veteran's chest wall cyst is not located on the head, face, or neck.  Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and non-linear.  A maximum 10 percent rating is assigned for a scar that covers an area or areas of 144 square inches (929 sq. cm.) or greater.

Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  Diagnostic Code 7801 provides for higher evaluations for scars other than of the face, head, or neck if they are deep and nonlinear.  Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code.

Historically, service treatment records reflect treatment for a sebaceous cyst of the left chest in March 1993.  A January 1995 dermatology clinic service treatment record reflects that the Veteran was seen for a three-year history of a growth on his chest that was occasionally tender.  On examination, there was a 1.8-cm brown lichen nodule that dimpled, located on the left chest, lateral to the nipple.  The diagnostic assessment was deferred, doubt adnexal tumor.  The Veteran declined a biopsy.  On VA examination in November 2000, the examiner indicated that the Veteran had a stable cyst under the skin of the anterior lateral left chest wall, lower left chest, which was a benign lesion about one centimeter across, slightly pigmented. 

During the pendency of the appeal, on VA examination in January 2010, the Veteran complained of a small undiagnosed cyst-like area on the left chest wall.  He said this was currently asymptomatic, but it periodically flared up and became itchy and sore.  On examination, there was a lesion of the left lateral chest wall.  It measured 3 by 3 centimeters.  The examiner filled out the examination worksheet pertaining to scars, and indicated that the texture of the skin was normal, and there was tenderness of the scar on examination.  There was no adherence to underlying tissue, no frequent loss of covering of skin over the scar, such as from ulceration or breakdown of the skin, no elevation or depression of the surface contour of the scar on palpation, and no area of induration or inflexibility of the skin in the area of the scar.  The examiner indicated that the scar was not deep or shallow.  There was no inflammation, edema, or keloid formation, the color of the scar was normal compared to the skin, and there was no limitation of motion or function due to the scar.

On VA examination in December 2014, the Veteran reported that he had a skin lesion on the left chest wall which had been present for at least 15 years.  He said it varied slightly in size from time to time without a significant increase in size overall.  It was occasionally red with an associated burning and stinging sensation, but did not drain.  The symptoms were intermittent.  He was not on any oral or topical treatment for the lesion.  He had been evaluated both while in active service and at the VA and no diagnosis of malignancy was made.  The symptoms reportedly flared up approximately every 3 months, lasting 4-5 days. The examiner diagnosed a cyst.  The examiner indicated that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck, and the Veteran did not have any benign or malignant skin neoplasms, and did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia).  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  He had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He did not have any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis during this period.  The examiner indicated that there was a 3 by 2 cm slightly raised, slightly nodular lesion with minimal hyperpigmentation over the left chest wall.  There was minimal tenderness to palpation, and no erythema or fluctuance.  The examiner opined that the Veteran's skin condition did not impact his ability to work.  She stated that the Veteran had a persistent skin lesion on the chest wall which was minimally symptomatic on an intermittent basis.  Currently the lesion does not require any oral or topical treatment and does not interfere with usual activities. 

After resolving doubt in favor of the Veteran, the Board finds that a higher 10 percent disability rating is warranted for the cyst of the anterior chest wall throughout the rating period on appeal, based on objective evidence of tenderness, under Diagnostic Code 7804, pertaining to painful scars.  As there are no other painful cysts, or a cyst/scar meeting the criteria for a compensable rating under any of the other pertinent rating criteria, no additional or higher rating is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.

An even higher rating is not warranted under any other rating criteria based on limitation of function due to the chest wall cyst, as there is no evidence of such limitation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7819, 7805.

The Board has also considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun, supra.  Rather, the manifestations of the Veteran's cyst are fully contemplated by the schedular rating criteria.  Specifically, the symptoms associated with the Veteran's scars include tenderness at the site of the cyst, and are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under Diagnostic Code 7804 contemplates symptoms such as a tender painful scar, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  The Veteran has not presented any symptoms outside the rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not necessary.

ORDER

Throughout the rating period on appeal, a 10 percent disability rating, but not higher, for a left thumb disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

A higher compensable rating for onychomycosis of the great toes is denied.

Throughout the rating period on appeal, a 10 percent disability rating, but not higher, for an anterior chest wall cyst is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for higher ratings for a right knee disability and allergies.

The Board previously remanded these issues for VA examinations, and such examinations were conducted in November 2014.  

With regard to the appeal for a higher rating for the right knee disability, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently issued directives regarding VA orthopedic examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The November 2014 knee examination did not include the range of motion testing described in Correia.  Thus, the examination report is inadequate for rating purposes, and the knee claim must be remanded for another VA examination.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Id., see also 38 C.F.R. § 4.59.

With regard to the appeal for a higher rating for service-connected allergies, the Board notes that the evidence of record, including the report of the November 2014 VA ear, nose, and throat examination, reflects that the Veteran receives regular ongoing treatment for his allergies, including allergy shots every two weeks.  It is unclear whether this treatment was provided by VA or private medical providers.  Records of such treatment are not on file, are relevant to this claim, and should be obtained on remand.  If additional pertinent medical records are obtained, an addendum medical opinion should be obtained with review of such records.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain relevant updated VA and private medical records of treatment or evaluation of a right knee disability and allergies, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disability.  The examiner should review the record in conjunction with the examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knees.  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion of each knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  If additional medical records are obtained regarding the service-connected allergies, obtain an addendum VA medical opinion as to the severity of this disability, with consideration of this additional evidence.  An examination should be performed only if deemed necessary by the examiner.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


